DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed January 26, 2021 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 & 8-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovalev et al. U.S. Pub. 2022/0115715.
With respect to claim 1, Kovalev teaches a electrochemical cell [0004], comprising: a positive electrode including a positive electroactive material comprising a phospho-olivine compound (cathode of LFMP; LiMnxFe1-xPO4; [0060]) a negative electrode comprising lithium metal (anode of lithium metal and/or alloy; [0064]); a separator between the positive electrode and the negative electrode (separator between electrodes of opposing polarity; [0080]), the separator being electrically insulating and ionically conductive; and an electrolyte (polyolefin film; [0080]), the electrolyte comprising a solvent (carbonate solvent; [0059]).  With respect to claim 8, the solvent includes a fluorinated cyclic carbonate (fluoroethylene carbonate; [0058]).  With respect to claim 9, the fluorinated cyclic carbonate is selected from the group consisting of: fluoroethylene carbonate (FEC), difluoroethylene carbonate (DFEC), trifluoropropylene carbonate (TFPC), or any combination thereof (fluoroethylene carbonate; [0058]).    With respect to claim 10, the solvent further includes a linear carbonate (dimethyl carbonate (DMC); [0059]).  With respect to claim 11, the linear carbonate is selected from the group consisting of: dimethyl carbonate (DMC), diethyl carbonate (DEC), ethyl methyl carbonate (EMC), or any combination thereof (dimethyl carbonate (DMC); [0059]).    With respect to claim 12, the fluorinated cyclic carbonate includes fluoroethylene carbonate (FEC) and the linear carbonate includes dimethyl carbonate (DMC) (FEC:DMC; [0059]).  With respect to claim 13, the solvent includes the fluorinated cyclic carbonate and the linear carbonate at a volume ratio of greater than or equal to about 1:9 to less than or equal to about 9:1 (FEC:DMC; 1:9; [0059]).  With respect to claim 14, the volume ratio is about 1:4 fluorinated cyclic carbonate to linear carbonate (FEC:DMC; 1:4; [0059]).   With respect to claim 15, the phospho-olivine compound has a form of Li-Mi-M2-P04, where M1 is a first transition metal and M2 is a second transition metal (cathode of LFMP; LiMnxFe1-xPO4; [0060]).  With respect to claim 16, the phospho-olivine compound includes LMFP (cathode of LFMP; LiMnxFe1-xPO4; [0060]).   With respect to claim 17, the phospho-olivine compound is a first positive electroactive material (cathode of LFMP; LiMnxFe1-xPO4; [0060]) and the positive electrode further includes a second electroactive material different from the first positive electroactive material (LMNO; [0060]).  With respect to claim 18, the second electroactive material is selected from the group consisting of: a rock salt layered oxide, a spinel, or both the rock salt layered oxide and the spinel (spinel; [0060]).  With respect to claim 19, the positive electrode further includes an electrically-conductive material [0062].  
Although Kovalev teaches a multi-salt electrolyte that may include LiPF6, LiFSI, and LiClO4 [0056]; the reference does not disclose with sufficient specificity that the electrolyte is a ternary salt including LiPF6, LiFSI, and LiClO4 (claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the electrolyte as ternary salt including LiPF6, LiFSI, and LiClO4 as the electrolyte salt of Kovalev, in order to improve ion conductivity of the electrolyte. Furthermore, Kovalev teaches that multiple salts may be employed to provide a plurality of conductive ions, listing seven salts, including LiPF6, LiFSI, and LiClO4 which are well known. See paragraph [0056].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-7 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovalev et al. U.S. Pub. 2022/0115715 in view of ISSAEV et al. U.S. Pub. 2013/0323607.
Kovalev teaches an electrochemical cell comprising an electrolyte including LiPF6, LiFSI, and LiClO4 [0056].
However, Kovalev does not teach or suggest: a total molarity of the ternary salt in the solvent is greater than or equal to about 0.5M to less than or equal to about 2M (claim 2); the total molarity is greater than or equal to 0.8M to less than or equal to about 1.2M (claim 3); a molarity of the LiClO4 in the solvent is greater than or equal to about 0. 1M to less than or equal to about 0.2M (claim 4); a molarity of the LiPF6 in the solvent is greater than or equal to about 0.1M to less than or equal to about 1.4M (claim 5); a molarity of the LiFSI is greater than or equal to about 0.1M to less than or equal to about 1.4M (claim 6); a total molarity of the ternary salt in the solvent is greater than or equal to about 0.5M to less than or equal to about 2M,a first molarity of the LiClO4, in the solvent is greater than or equal to about 0.1M to less than or equal to about 0.2M, a second molarity of the LiPF6 in the solvent is greater than or equal to about 0.1M to less than or equal to about 1.4M, and a third molarity of the LiFSI is greater than or equal to about 0.1M to less than or equal to about 1.4M (claim 7); an electrolyte system comprising: a solvent comprising, a fluorinated cyclic carbonate, and a linear carbonate; and a ternary salt in the solvent at a total molarity of greater than or equal to about 0.5M to less than or equal to about 2M, the ternary salt comprising, LiClO4 at a first molarity of greater than or equal to about 0. 1M to less than or equal to about 0.2M, LiPF6 at a second molarity of greater than or equal to about 0. 1M to less than or equal to about 1.4M, and LiFSI at a third molarity of greater than or equal to about 0.1M to less than or equal to about 1.4M (claim 20).    
ISSAEV teaches that it is well known in the art to employ multi-salt electrolytes in electrochemical cells including LiPF6, LiFSI, and LiClO4 [0019], wherein the concentration is from 0.5M to 1.8M; [0019]. More specifically, a total molarity of the ternary salt in the solvent is greater than or equal to about 0.5M to less than or equal to about 2M (0.5M to 1.8M; [0019]; claim 2); the total molarity is greater than or equal to 0.8M to less than or equal to about 1.2M (total concentration of 0.5M to 1.8M; [0019]; claim 3); a molarity of the LiClO4 in the solvent is greater than or equal to about 0. 1M to less than or equal to about 0.2M (total concentration of 0.5M to 1.8M; [0019]; LiClO4 may be an additive with 2% weight ; [0021]; claim 4); a molarity of the LiPF6 in the solvent is greater than or equal to about 0.1M to less than or equal to about 1.4M (total concentration of 0.5M to 1.8M; [0019]; claim 5); a molarity of the LiFSI is greater than or equal to about 0.1M to less than or equal to about 1.4M (total concentration of 0.5M to 1.8M; [0019]; claim 6); a total molarity of the ternary salt in the solvent is greater than or equal to about 0.5M to less than or equal to about 2M,a first molarity of the LiClO4 (LiClO4 may be an additive with 2% weight ; [0021]), in the solvent is greater than or equal to about 0.1M to less than or equal to about 0.2M, a second molarity of the LiPF6 in the solvent is greater than or equal to about 0.1M to less than or equal to about 1.4M, and a third molarity of the LiFSI is greater than or equal to about 0.1M to less than or equal to about 1.4M (total concentration of 0.5M to 1.8M; [0019]; with salts of including LiPF6, LiFSI, and LiClO4 [0019]; LiClO4 may be an additive at 2% weight ; [0021]; claim 7); an electrolyte system comprising: a solvent comprising, a fluorinated cyclic carbonate, and a linear carbonate; and a ternary salt in the solvent at a total molarity of greater than or equal to about 0.5M to less than or equal to about 2M, the ternary salt comprising, LiClO4 at a first molarity of greater than or equal to about 0. 1M to less than or equal to about 0.2M, LiPF6 at a second molarity of greater than or equal to about 0. 1M to less than or equal to about 1.4M, and LiFSI at a third molarity of greater than or equal to about 0.1M to less than or equal to about 1.4M (total concentration of 0.5M to 1.8M; [0019]; with salts of including LiPF6, LiFSI, and LiClO4 [0019]; LiClO4 may be an additive with 2% weight ; [0021]; claim 20).    
Kovalev and  ISSAEV are analogous art from the same field of endeavor, namely fabricating electrolytes including more than one salt including LiPF6, LiFSI, and LiClO4.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a ternary salt in the solvent being greater than or equal to about 0.5M to less than or equal to about 2M as taught by ISSAEV, in the electrolyte of Kovalev, in order to improve ion conductivity. The skilled artisan recognizes that the salt concentration may be modified to increase ion conductivity between electrodes of opposing polarity in order to improve overall electrochemical performance. Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722